Sherwin, C. J.
' In 1868 George W. Woodward, who was a resident of the State of Pennsylvania, bought the land in question for the purpose of furnishing a home for Abisha Woodward, who Was his nephew and a resident of the State of Iowa. He took the title in his own name, and he and Abisha executed a written agreement, bearing date the 1st day of January, 1869, which stated that George W. Woodward had .loaned to Abisha Woodward a small sum in addition to the $1,000 advanced for the purchase of the land, and that the total indebtedness of said Abisha Woodward on account of both .items and the interest thereon was in excess of $1,100. The instrument also purported to lease the premises to: Abisha .Woodward for the term of one year, and from year to year thereafter, upon the payment of annual rent of $80. It .also provided that larger payments might be made at any time, and that when the principal sum loaned, with interest, was paid — the rent in such event to be treated as interest — ¡a conveyance of the land would be made to Abisha. Woodward, his heirs or assigns. Abisha Woodward took actual possession of the farm early in 1869, and resided thereon until his death in March, 1895, improving the same and paying the taxes thereon as if it had been his own. The défendant Nancy Woodward is his widow, who claims a life estate in the land, and the defendant Barr is a grantee thereof from the heirs of Ahisha Woodward; his title being subject to the *729aforesaid life estate. Geo. W. Woodward died in 1875, and the plaintiffs claim as his heirs or devisees; the title to the land having stood in his name to the present time.
This suit was commenced in April, 1903. The defendants plead the statute of limitations, adverse possession, and laehes. There is evidence that Abisha Woodward made payments under the memorandum mentioned, but the amount and date thereof is left in hopeless obscurity because of the death of both parties to the agreement. The defendant Nancy Woodward was 75 yéars old when her deposition was taken to Ibe used in the case, and she knew but little concerning the business transactions between her husband and his uncle.
George W. Woodward died in a foreign land, and seems to have left no record which sheds any light on the transaction. We need not determine whether there was an actual lease of the land, or whether the title w'as taken as security ■for the debt mentioned in the written agreement; for whatever construction we might place on the. transaction would be immaterial} in view of ' the conclusion we reach that the ■plaintiffs’ laches and delay in asserting their claim should bar recovery. The deed was- duly recorded in Butler county :at the time of the transfer of the title, and it afforded constructive notice to all the world that the title stood in George W. Woodward from that time until suit was brought herein. In addition to this, there is direct evidence that at least one •of the plaintiffs had actual knowledge of the transaction between the two deceased men nearly twenty years before, and there are circumstances tending to show that such knowledge, was possessed by all of the plaintiffs for a much longer time.
Twenty years elapsed between the death of George W. Woodward and that of Abisha Woodward without a word on the subject or the assertion of any claim to the land, and not until eight years after the death of the latter was this ;suit commenced. A court of equity will not and should not -enforce stale claims, when it is apparent that the neglect has ■.rendered it difficult to determine the very right of the matter; *730and such is the case before us. In Withrow v. Walker, 81 Iowa, 651, it is said: “ A court of equity applies the rule of laches .according to its own ideas of right and justice. Every cáse is * governed chiefly by its own circumstances. Whether the time the negligence has existed is sufficient to make it effectual is a question to be resolved by the sound discretion of the court.”
As we have seen, the plaintiffs were negligent for nearly twenty years during the life of Abisha Woodward, and their conduct was well calculated to induce the belief that they had no faith in their title, and would not attempt to assert it against him. The real owner of land’may, by his negligence, estop himself from asserting title. Hall v. Doran, 13 Iowa, 370. And a court of equity “ will never interfere in opposition to conscience or good faith. ... It will never be called into activity to remedy the consequences of laches or neglect, or the want of reasonable diligence.” Withrow v. Walker, supra; Mickel v. Walraven, 92 Iowa, 423. There is no evidence that Abisha Woodward concealed anything fom the plaintiffs, or that they were in any way misled by his acts.
The judgment is affirmed.